DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment on 6/15/2020. As per the preliminary amendment, no claims have been amended, claims 1-34 have been cancelled, and claims 35-58 have been added. Thus, claims 35-58 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 of the abstract recites the language “Disclosed are” which is an implied phrase and should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 35-58 are objected to because of the following informalities:
The entirety of the claims includes formatting which is not part of the claimed invention and should be removed (i.e. representative information in the left margin). The claims should not contain any other part of the application or material. See MPEP 608.01(m).
Claim 35 lines 6-7 recite the language “laterally vertically.” It is not entirely clear what the phrase means, and it appears from the specification the language should be --lateral and perpendicular to the side wall.--
Claim 35 lines 16-17 recite the language “the combined internal space contains and envelopes 50% to 100% of the body of the larynx.” Examiner suggests changing to read -- the combined internal space configured to contain and envelope 50% to 100% of the body of the larynx-- in order to clarify that the claim does not include a living animal. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 44 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 44 lines 2-3 recite the language “forms a substantially continuous ovoid seal with the flattest areas of the mucosa to the front, back and sides of the body of the larynx.” which appears to require a human, which is not patent eligible subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-38, 41-47, 50-54, and 56-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasir (US Pat. 7,806,119).
Regarding claim 35, Nasir discloses an airway device for human or animal use (device 10 in Fig. 1A), the device comprising an airway tube (airway tube 11 in Figs. 1A-1B) having a distal end (distal end 13 in Figs. 1A-1B) and a proximal end (proximal end 12 in Figs. 1A-1B), the distal end of the airway tube is provided with a pre-formed and non-inflatable peri-pharyngeal bowl (Col. 2 lines 10-15), the peri-pharyngeal bowl comprising a posterior bowl portion (the sidewalls around opening 17 in Figs. 1A-1C and including cuff 19, cup 14, and epiglottic rest 30) having a back dorsal portion (cuff 19 in Fig. 1C) and a side wall extending around and depending from the periphery of the back dorsal portion to define an internal space (sides of cuff 19 in Figs. 1A-1C which wrap around and define opening 17 and an interior of epiglottic rest 30), the peri-pharyngeal bowl further comprising a resiliently deformable flange extending laterally vertically from the side wall of the back dorsal portion which defines an extended internal space (see flanges 20 and 21 in Figs. 1A-1B which extend out laterally from the side walls defined by cuff 19 to define a part of opening 17 that extends laterally outward), the resiliently deformable flange having inner and outer surfaces that extend to a circumferential edge wherein the circumferential edge is provided with a circumferential lip (see Figs. 1A-1C where the flange 20 points to an outer circumferential edge of the flange which extends around the circumference around opening 17, flange 20 defining a lip of the flange and thus and an outer surface pointed away from opening 17, and flange 21 defining an inner surface pointed towards opening 17)and wherein the resiliently deformable flange is configured to extend substantially around the entire circumference of the peri-pharyngeal bowl (see Figs. 1A-1C where flanges 20 and 21 extend around the circumference of opening 17) and wherein the resiliently deformable flange forms a seal with the peri-larynx in the hypopharynx within and against the mucosa of the pharyngeal and hypo-pharyngeal walls of the human or animal patient by enveloping the glottis within the peri-pharyngeal bowl when in situ in a human or animal patient (see Col. 3 lines 12-20 and where epiglottic rest 30 in Figs. 1A-1C envelopes the glottis) and wherein the internal space and the extended internal space together comprises a combined internal space and wherein the combined internal space contains and envelopes 50% to 100% of the body of the larynx of the human or animal patient without making contact therewith once the airway device is in situ in a human or animal patient (see Col. 2 lines 10-15 where the device fits across the larynx and when placed within the patient, with the intention of an “anatomical fit” for a “good seal” which would require a majority of the larynx be enveloped by the device. Further, it would appear that the Nasir device and the instant application are structurally similar and thus should similarly fit in the respiratory tract of the patient).
Regarding claim 36, Nasir discloses wherein the circumferential edge is rounded or curved such that it is blunt and does not have any square edges (see shape of flanges 21 and 21 in Figs. 1A-1B, which are rounded).
Regarding claim 37, Nasir discloses wherein the circumferential lip is rounded or curved such that it is blunt and does not have any square edges (see shape of flanges 20 and 21 in Figs. 1A-1B, which are rounded).
Regarding claim 38, Nasir discloses wherein the circumferential lip is formed by providing the circumferential edge with a bend towards to the outer surface of the resiliently deformable flange (see Figs. 5C and 7C where the outer part of flange 20 shows a bend in the flange that goes towards the outer surface of the flange to form the lip portion).
Regarding claim 41, Nasir discloses wherein the resiliently deformable flange forms a generally ovoid shape (see the shape of flanges 20 and 21 in Figs. 1A-1B).
Regarding claim 42, Nasir discloses wherein the resiliently deformable flange splays outwardly upon application of a force (see Col. 6 lines 26-39 where the flanges are made to be soft and pliable so as to adjust their shape to the individual, and that bend outward upon an application of some force).
Regarding claim 43, Nasir discloses wherein the resiliently deformable flange splays outwardly upon application of a force when in situ in a human or animal patient (see Col. 6 lines 26-39 where the flanges are made to be soft and pliable so as to adjust their shape to the individual, and that bend outward upon an application of some force).
Regarding claim 44, Nasir discloses wherein the resiliently deformable flange forms a substantially continuous ovoid seal with the flattest areas of the mucosa to the front, back and sides of the body of the larynx (see Col. 3 lines 12-25 where the bowl forms a seal with the mucosa around the larynx, and the shape of the bowl is ovoid such that the seal is also substantially ovoid).
Regarding claim 45, Nasir discloses wherein the circumferential edge of the resiliently deformable flange forms the seal (see Col. 6 lines 26-39 where the flanges contribute to forming an effective seal).
Regarding claim 46, Nasir discloses wherein the circumferential lip of the circumferential edge forms the seal (see Col. 6 lines 26-39 where the flanges contribute to forming an effective seal).
Regarding claim 47, Nasir discloses wherein the depth of the resiliently deformable flange is configured to vary around the circumference of the peri-pharyngeal bowl (see Figs. 2C where the depth of the flanges 20 and 21 varies around the circumference of the flanges).
Regarding claim 50, Nasir discloses wherein the peri-pharyngeal bowl is provided with a tip at the distal end of the peri-pharyngeal bowl configured to wedge into the upper oesophagus region of the human or animal (see Col. 3 lines 15-21 where the distal tip positions itself along the larynx).
Regarding claim 51, Nasir discloses wherein the exterior of the posterior bowl portion is provided with rounded square corners between the exterior of the back dorsal portion and the side walls of the posterior bowl (see Fig. 1A and 8A where the lateral sides of cup 14 have a section that laterally extends further out from cuff 19 and opening 17, forming rounded square corners on the side walls of the bowl).
Regarding claim 52, Nasir discloses wherein the exterior of the posterior bowl portion is provided with a flattened back dorsal portion (cuff 19 in Fig. 1C).
Regarding claim 53, Nasir discloses wherein the airway device is further provided with a gastric tube passageway (opening 42 in Fig. 1A).
Regarding claim 54, Nasir discloses wherein the device is further provided with a connector for connecting the device to a gas supply (connector 18 in Figs. 1A-1B).
Regarding claim 56, Nasir discloses wherein the device is formed from a single shot of plastics material over moulded around the connector (see Col. 9 line 59 to Col. 10 line 36 where a single shot process using a liquid plastic can be used to make the device. Further, this is a product-by-process claim, as the patentability of a product does not depend on its method of production).
Regarding claim 57, Nasir discloses wherein the plastics material is of 10 to 90 Shore Hardness on the A scale (Col. 2 lines 15-20).
Regarding claim 58, Nasir discloses wherein the connector is provided with a loop, ring or other member which when over moulded prevents the removal of the connector from the airway tube of the device without also destroying the airway tube of the device (see Figs. 1A-1C where between connector 18 and distal end 12 is a member provided which connects the airway tube 11 and connector 18, which would cause destruction if removed in situations where it is over moulded).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Nasir as applied to claim 38 above, and further in view of Brain (US Pat. 5,305,743).
Regarding claim 39, Nasir discloses a bend.
Nasir lacks a detailed description of the bend being 70 degrees to 90 degrees.
However, Brain teaches a similar peri-pharyngeal bowl device where a flange extends out at a 90 degree angle (flange 37 in Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the bend of the Nasir device to be 90 degrees as taught by Brain, as it would be a simple matter of design choice for one of ordinary skill in the art to choose a different angle for the bend, and there doesn’t appear to be any criticality with the angle of the bend.
Claims 40 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Nasir as applied to claim 35 above, and further in view of Brain (US Pat. 6,631,720).
Regarding claim 40, Nasir discloses wherein the circumferential lip and resiliently deformable flange.
Nasir lacks a detailed description of wherein the circumferential lip is the same depth and thickness as the thickness of the resiliently deformable flange.
However, Brain teaches a similar peri-pharyngeal bowl device where a flange has a thickness of .5 mm to 1 mm (masking ring 55; see also Col. 4 lines 54-56), the bowl has a thickness of 1 to 2 mm and diameter of 10 to 15 mm (Col. 7 lines 63-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Nasir to have a consistent thickness of .5 to 1 mm as taught by Brain, as it would be a simple matter of design choice for one of ordinary skill in the art to choose a thickness of the flange, and there doesn’t appear to be any specific criticality with the thickness of the flange.
Regarding claim 48, the modified Nasir device as modified in claim 40 has wherein the thickness of the resiliently deformable flange of the peri-pharyngeal bowl is about 1% to 15% of the external width of the peri-pharyngeal bowl at its widest point (Brain; see Col. 4 lines 54-56 and Col. 7 lines 63-67 where the flange is .5 to 1 mm thick and the bowl has width of about 10 to 15 mm, thus falling into the 1%-15% range as a ratio).
Regarding claim 49, the modified Nasir device as modified in claim 40 has wherein the thickness of the back dorsal portion of the peri-pharyngeal bowl is between about 1 mm to about 15 mm (Brain; see Col. 7 lines 63-67, having a thickness of the bowl being 1-2 mm), the thickness of the side wall is between about 0.5 mm to about 10 mm (Brain; see Col. 7 lines 63-67, having a thickness of the bowl being 1-2 mm, which includes its sides), and the thickness of the resiliently deformable flange is between about 0.5 mm to about 5 mm (Brain; see Col. 4 lines 54-56).
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Nasir as applied to claim 54 above, and further in view of Batich (WO 99/44665).
Regarding claim 55, Nasir discloses a connector.
Nasir lacks a detailed description of wherein the connector is formed from a material which loses its structure and/or rigidity when exposed to water.
However, Batich teaches a similar endotracheal device where components of the device are made using known hydrogels to achieve a desired seal and pliability (see abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Nasir to be made of a hydrogel that swells with water as taught by Batich, as it would be using a material known in the art with desirable flexibility and strength, that also decreases the likelihood of injury or infection (Batich; see page 18 lines 25 to page 19 line 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785